Citation Nr: 1542080	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  The Veteran's decorations for active service include the Purple Heart Medal, Bronze Star Medal, and Air Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the July 2010 substantive appeal, the Veteran requested a hearing before a Member of the Board.  However, in an August 2015 statement, the Veteran withdrew the request for hearing.

The issue entitlement to service connection for a skin disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision denied service connection for a skin condition.  

2.  The evidence associated with the record subsequent to the July 1998 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disability.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim for service connection for a skin disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A July 1998 rating decision denied service connection for a skin disability based on a finding that the Veteran did not have a skin disability that was caused or aggravated by service and he did not have a skin disability that was presumptively related to exposure to herbicides.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the July 1998 rating decision included service medical and personnel records, which are silent for complaints of or treatment for a skin disability while the Veteran was in active service; a November 1970 VA examination report in which it was noted that the Veteran's skin was clear; and a March 1998 statement in which the Veteran reported that he had experienced skin rashes since returning from service in the Republic of Vietnam.  

The pertinent evidence that has been received since the July 1998 rating decision includes VA treatment records, which show that the Veteran has been diagnosed with and treated for a number of skin disabilities; a June 2010 statement from Mr. D.H, a co-worker of the Veteran for over 35 years, who reported that he had seen the Veteran experience symptoms of a skin rash since at least 1975; and, statements from the Veteran in which he reported that he had experienced skin rashes since serving in the Republic of Vietnam, but that he never sought treatment because he self-medicated, and that he had continued to self-medicate since that time.

The Board finds the statement submitted by Mr. D.H. and the statements submitted by the Veteran are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disability.  Accordingly, reopening of the claim of entitlement to service connection for a skin disability is warranted.


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a skin disability is granted.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for a skin disability is decided.  

The Veteran has asserted that he first experienced skin rashes while in active service and that he has continued to experience skin rashes since that time.  He has reported that he self-medicated the rashes during and since service.  In support of his claim, the Veteran submitted a June 2010 letter from a co-worker of over 35 years, in which the co-worker reported that he had often seen the Veteran deal with rashes on his hands and arms since at least 1975.  

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with a number of skin disabilities, to include porphyria cutanea tarda (PCT).  

In light of the Veteran's reports of experiencing a rash in service and that the rash has continued since service, the statement from the Veteran's co-worker reporting that he had seen the Veteran experience rash symptoms since at least 1975, and the post-service medical evidence showing that the Veteran has been diagnosed with various skin disabilities; the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any skin disabilities present during the pendency of the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present skin disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should identify all skin disabilities present during the pendency of the claim, or proximate thereto.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each skin disability is etiologically related to the Veteran's active service, to specifically include the wet and humid environment in the Republic of Vietnam and presumed exposure to herbicides.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


